Citation Nr: 1818347	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-09 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served on active duty in the United Army from January 1968 to August 1969.  The Veteran received the Vietnam Campaign Medal, among other decorations, for this service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision.

In July 2009, the Board remanded the issue of service connection for PTSD.  In the December 2010 rating decision, the RO fully granted service connection for PTSD; therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C. § 7104 (West 2012) (stating that the Board decides questions of law or fact).

The appeal for an initial rating in excess of 30 percent for service-connected PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for a higher initial rating for service-connected PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The record indicates that the Veteran seeks mental health treatment through the VA.  However, the most recent VA treatment records associated with the electronic claims file are from January 2015.  38 U.S.C.A § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a remand to obtain any outstanding VA treatment records with the electronic claims file is necessary.

In February 2015, the Veteran's underwent a VA examination that evaluated the nature and severity of his service-connected PTSD.  In the March 2018 Individual Hearing Presentation, the Veteran's representative argued that the February 2015 examination was inadequate because it was conducted by a medical doctor, rather than a psychiatrist or psychologist.  The representative also argued that Veteran's symptoms were more severe than were reflected by the examination.  In light of the Veteran's contentions, a VA psychiatric examination should be obtained to assist in determining the severity of the service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the electronic claims file.

2. After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist, to assess the current nature and severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

3. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




